MORROW, Presiding Judge.
The offense is forgery; penalty assessed at confinement in the penitentiary for five years.
The appellant was regularly indicted. The record is before this court without statement of facts or bills of exception. Nothing in the proceedings has been perceived which would authorize an annulment of the judgment.
The sentence properly condemns the appellant to confinement in the state penitentiary for a period of not less than two nor more than five years.
The judgment is affirmed.